DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 04/30/2021.
The claims 5, 19 and 30 have been canceled by the applicant.
The claims 31-33 have been newly added by the applicant.

Response to Arguments

Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Analysis of Channel Access Priority Classes in LTE-LAA Spectrum Sharing System” 2018 27th ICCCN, IEEE 30 July 2018, pp 1-7. Yao Ma, hereafter “Ma” in view of Yonge et al. (U.S. Pub. 20080175265) further in view of Guo et al. (U.S. Pub. 20180288785).

Regarding claim 1 Ma disclose a method of wireless communication performed by a wireless communication device, comprising: 
determining an earliest slot, of a window in which a communication is to be transmitted, in which the wireless communication device is permitted to transmit the communication, wherein the earliest slot is determined based at least in part on a communication priority level of the communication and the slot priority levels (Fig. 1 depicting the suggested Arbitrary Inter-Frame Space AIFS in 3GPP downlink LAA procedure for four channel access priority classes and wherein the earliest slot can be indicated by any of the cell indices and section I and section III where the priority contention window ranges in (o, Wc,o-1) and gets values based on the priority clalles as depicted in Table II. Also is shown in Table II to provide differentiated QoS for different types of services, a recent 3GPP release [3] has defined four LAA channel access priority classes); and 
mapping the communication to a resource based at least in part on the earliest slot and based at least in part on which resources, of the earliest slot, are occupied resources associated with another communication having a higher communication priority level than the communication (Fig. 1, shows that different services that have different priority class are mapped onto different resources based on the availability of resources and the calculated delay index and seciont I and III. Each class has a different defer period after a channel busy event; besides distinct CW size and cutoff stage setup of higher priority classes in addition to the AIFS numbers.
Ma does not specifically disclose wherein the earliest slot for at least one communication priority level is after an initial slot of the window. However Yonge teach, the first slot may be reserved for a response by the station that just received a message, or, alternatively, one or more of the slots may be reserved for transmissions (or stations) of a particular priority class (see para. 4).
Ma and Yonge does not specifically disclose wherein the window includes slots, including the earliest slot, that are associated with slot priority levels, wherein each slot, of the slots, is associated with a different respective slot priority level of the slot priority levels. However Guo teach, assigns each transmission of the set of transmissions a respective time slot within a sequence of time slots of the time period according to the priority optimization assignment order of transmissions, to obtain the transmission schedule, starting with a highest transmission priority at a first time slot to lowest ending transmission priority at a last time slot in the sequence of time slots of the time period (see para. 20).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yonge and Guo in the system of Ma so the system can made sure that at least the first slot is to be reserved for the most important transmission, e.g. highest priority or the highest quality at all times during the transmission. The motivation for doing so would have been to guarantee the best quality of services possible during a communication window either for transmission or for reception.
Regarding claim 2 Ma disclose wherein the resource is in the earliest slot based at least in part on available resources of the earliest slot being sufficient for the communication (section I, III, besides distinct CW size and TxOP duration. The AIFS duration of each link in class cis given by eq.  (1)… Right after the SIFS each slot Tslis called a delay cell, indexed from 0 to Smax. That reflects the size in terms of slots/resources of the transmission for each service that has different priority level). 
Regarding claim 3 Ma disclose wherein the resource is in a slot after the earliest slot, and wherein available resources of the earliest slot are sufficient for the communication (section I, III, besides distinct CW size and TxOP duration. The AIFS duration of each link in class cis given by eq.  (1)… Right after the SIFS each slot Tslis called a delay cell, indexed from 0 to Smax. That reflects the size in terms of slots/resources of the transmission for each service that has different priority level). 
 claim 4 Ma disclose wherein the occupied resources are identified as occupied when corresponding resources, of the other communication, are occupied in a slot, in the window, that occurs earlier than the earliest slot (Fig. 1, depicting the occupied resources. The delay cell index refers to each idle slot after the SIFS but before a new transmission starts).
Regarding claim 6 Ma disclose wherein the initial slot is associated with a highest slot priority level of the slot priority levels (section I,  and Fig. 1, A CAPC with higher priority uses a shorter AIFS, and the effect of adjusting AIFS is typically more significant than that achieved by adjusting the CW size).
Regarding claim 7 Ma disclose further comprising: identifying the occupied resources based at least in part on the other communication, wherein the other communication at least partially occurs in an earlier slot or window than the earliest slot or the window (section I, III and Fig. 2, showing the calculation of delay cell and the probability transition path after the SIFS and presenting the calculations for the resources to be occupied by the different classes).
Regarding claim 8 Ma disclose wherein identifying the occupied resources is based at least in part on decoding a control transmission of the other communication (section I, a renewal process between transmissions is modelled, and the analysis assumes that the channel access probability (CAP) of each class is constant along the slots, which involves an approximation).
 claim 9 Ma disclose wherein identifying the occupied resources is based at least in part on a channel measurement with regard to the earlier slot or window (section III, The interactions among C classes involve 3C combinations of terms in order to calculate the average time per successful transmission. When C = 4, this is equal to 34 = 81).
Regarding claim 10 Ma disclose wherein the resource occurs after the earliest slot based at least in part on available resources of the earliest slot being insufficient for the communication (section II, In [20] they assume that the throughput of each CAPC link is inversely proportional to its backoff wait time, and model the CAP for each link to be a constant along slot index).
Regarding claim 11 Ma disclose wherein the resource is selected based at least in part on a slot-level decentralized channel access mechanism (Fig. 1, in 3GPP downlink LAA procedure for four channel access priority classes. The delay cell index refers to each idle slot after the SIFS but before a new transmission starts).
Regarding claim 12 Ma disclose wherein the resource comprises at least one of a frequency resource or a time resource (section III, Based on Table II and the LAA channel access procedure, we depict the signal timing after a channel busy event (successful or failed transmission) in Fig. 1. Right after the SIFS, each slot Tsl is called a delay cell, indexed).
Regarding claim 13 Ma disclose further comprising: transmitting the communication on the resource (section IV, where Psuc;c;S is the unconditional .
Regarding claim 14 Ma disclose further comprising: determining the window in which the communication is to be transmitted (section I, These classes use carrier sense multiple access with collision avoidance (CSMA/CA), and have different channel access parameters and transmit opportunity (TXOP) payload duration). 
Claim 15 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 16-18 and 20-26 the limitations of claims 16-18 and 20-27, respectively, are rejected in the same manner as analyzed above with respect to claims 2-4 and 7-14, respectively.
Claim 28 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claims 29 recites a apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 31-33 the limitations of claims 31-33 are rejected in the same manner as analyzed above with respect to claim 1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471